Citation Nr: 9924750	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from June 1979 to February 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a right foot 
injury.

The Board notes that the veteran's separation medical 
examination in January 1981 noted that the veteran was "flat 
footed".  A diagnosis of bilateral pes planus was reported 
on a VA examination in September 1995.  In view of the fact 
that this represents an informal claim for service connection 
for bilateral pes planus, the claim is referred to the RO for 
further action as necessary.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a right foot injury is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right foot injury is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's October 1977 Reserve physical examination noted 
no abnormalities of the feet and he reported no foot trouble 
on a report of medical history.  On his examination for 
active duty in February 1978, no abnormalities of the feet 
were noted.  On his report of medical history, completed 
at the same time, the veteran reported a history of foot 
trouble and noted that his right foot had a "big infected 
blister on it."  The record contains service medical records 
from June 1979 to January 1981, with no further complaints, 
diagnoses, or opinions of any foot pain or pathology.  The 
veteran's separation medical examination in January 1981 
noted that he was "flat footed," but he reported no history 
of foot trouble at that time.  

In September 1995 the veteran filed an initial claim for VA 
benefits for a left foot injury during basic training.  By 
letter received in September 1995, the veteran stated that 
the original claim was incorrect and the injury claimed was 
for the right foot, not the left.  

The veteran's feet were examined in September 1995 by a VA 
physician.  The veteran reported that during basic training, 
a heavy weight was dropped and landed on his right foot in 
the area of the distal third of the first metatarsal.  
He stated that he had a superficial abrasion, which went on 
to abscess and he was unable to wear a boot for some time.  
The veteran reported that the wound healed and he returned to 
full duty, but he had chronic pain in his right foot on the 
plantar aspect, opposite the site where he was struck by the 
heavy weight.  

The veteran stated that he made no further complaints about 
the pain.  He noted swelling on running, as well as 
crepitation and popping, and pain on standing for lengthy 
periods.  Physical examination showed obvious pes planus 
deformities bilaterally.  No edema or erythema was noted on 
the right foot.  The examiner noted a one-centimeter scar 
over the dorsum of the right foot corresponding to the distal 
one-third of the first metatarsal. 

The scar was non-tender, with no erythema or affixation.  The 
examiner noted plantar fascial tenderness along the arch 
under the area of the first metatarsal of the right foot.  
Mild tenderness was noted over both heels.  The examiner 
provided diagnoses of pes planus of the right foot with 
plantar fasciitis, with a history of blunt trauma during 
service, and pes planus of the left foot.  

On a report of accidental injury, dated in September 1995, 
the veteran stated that during his basic training at Fort 
Leonard Wood, Missouri, a large weight (approximately 100-150 
pounds) was dropped on his right foot.  The veteran 
stated that following this incident he was okay, except for 
minor pain, and did not complain.  The veteran stated that 
approximately a week after the injury, the sore returned as a 
large abscess and he reported to sick call.  

In February 1996, during admission to VA domiciliary care, 
the veteran complained of right foot pain of three weeks 
duration.  The veteran provided a history of severe crush 
injury in the 1970s with multiple episodes of intermittent 
pain since that time.  The physician reported redness and 
pain to even gentle touch on the right foot.  The physician 
noted the possibility of reflex sympathetic dystrophy as a 
result of the reported crush injury, and further noted that 
such sequence of events would be unusual, but not impossible.  
On follow-up the veteran reported decreased pain with use of 
compression stockings and a transcutaneous electrical nerve 
stimulation (TENS) unit.  During his stay the veteran 
continued to receive physical therapy for his right foot 
pain.  At a follow-up in August 1996, the physician stated 
that the veteran's pain had improved and provided a diagnosis 
of resolving reflex sympathetic dystrophy.  

In his notice of disagreement, received in April 1996, the 
veteran stated that his foot was injured during basic 
training in November or December 1977 or January 1978, during 
service in the United States Army Reserve.  In his VA Form 9, 
substantive appeal, the veteran stated that the injury 
occurred between November 1977 and March 1978.  

In January and June 1997, the National Personnel Records 
Center (NPRC) confirmed that no further service medical 
records could be located.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Active duty includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  



The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. 

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

The veteran's service medical records from his prior Reserve 
service are unavailable.  The Board is aware that when 
complete service medical records are unavailable, the 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis of the veteran's claim was undertaken 
with these duties and obligations in mind.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In the instant case, the veteran has submitted evidence of a 
current disability.  The VA examiner in September 1995 
reported a diagnosis of bilateral pes planus and right foot 
plantar fasciitis.  The veteran's February 1996 treatment 
notes indicated a possible diagnosis and treatment for reflex 
sympathetic dystrophy.

The veteran has reported that his right foot was injured 
during basic training, when a large weight was dropped on it.  
The veteran reported that he attended basic training from 
November 1977 to March 1978.  The NPRC has been unable to 
locate medical records from this period of the veteran's 
service.  However, the Board notes that the veteran's report 
of medical history in February 1978, completed prior to his 
period of active duty, noted a complaint of a large blister 
on the veteran's right foot.  

Although this report is consistent with the veteran's report 
of a right foot injury during basic training from November 
1977 to March 1978, which injury resulted in an abscess, the 
report of medical history makes no notation as to how this 
blister on the right foot was incurred nor notes any history 
of a "crush injury."  However, the service medical records 
contain no further complaints, diagnoses or opinions of 
continuing disability, and the injury appeared to be 
transient in nature and to have resolved with no residual 
disability shown by service separation.  On service 
separation, the veteran reported no history of foot trouble 
and the only abnormality of the feet noted on separation was 
pes planus.  

The VA examiner in September 1995 noted a history of blunt 
trauma during service, but did not provide a nexus between 
this reported history and the findings of pes planus and 
plantar fasciitis of the right foot.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit v. Brown, 5 Vet. App. 91 (1993) requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69 (1995) and 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Board is not bound to accept 
the veteran's uncorroborated testimony as to medical 
incurrence or causation, nor to accept the opinions of 
physicians based on the veteran's recitation of medical 
history.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As 
there is no medical evidence of record to support the 
reported history of a severe crush injury, the opinion based 
upon it has no probative value.  See. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The VA physician in February 1996 noted only the mere 
possibility of reflex sympathetic dystrophy as a result of 
the reported crush injury.  The physician went on to state 
that such a sequence of events, although not impossible, 
would be unusual.  The degree of medical certainty that is 
necessary for a medical opinion, sufficient to establish a 
plausible medical nexus, has been repeatedly discussed by the 
United States Court of Appeals for Veterans Claims (known as 
the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court"), with no clear picture 
resulting.  See Hicks v. West, 12 Vet. App. 86, 90-91 (1998) 
(discussing previous court findings regarding syntax 
necessary to establish medical nexus).  

The Court has recognized that the determination, of what is a 
speculative opinion, is fact specific.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  However, in Bloom the Court 
recognized that an opinion, with no clinical data or other 
rationale to support it or other evidence of record to give 
it substance, was "purely speculative" and, therefore, an 
insufficient basis upon which to well ground a claim.  Id.  
The VA physician in February 1996 based his opinion on the 
veteran's history of a severe crush injury during service, of 
which there is no record.  

The physician did not report review of any previous records 
upon which he based his conclusion.  In addition, the 
physician reported only the possibility of such a nexus and 
noted that such would be unusual.  The Board finds that such 
an opinion is insufficient to establish a nexus between 
present disability and inservice injury.  

Based on the evidence of record, the Board finds that the 
veteran's claim is not well grounded.  The Board notes that 
the veteran is free to request that the record be reopened at 
any time if further service medical records are obtained or 
medical evidence is identified.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
service or post service medical or other evidence that has 
not already been requested and/or obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for residuals of a right 
foot injury, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a right 
foot injury, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

